ACCEPTED
                                                                                        12-15-00054-CV
                                                                           TWELFTH COURT OF APPEALS
                                                                                         TYLER, TEXAS
                                                                                   7/20/2015 3:31:38 PM
                                                                                          CATHY LUSK
                                                                                                 CLERK

                             NO. 12-15-00054-CV

                                    IN THE                             FILED IN
                                                                12th COURT OF APPEALS
                    TWELFTH COURT OF APPEALS                         TYLER, TEXAS
                                                                7/20/2015 3:31:38 PM
                               TYLER, TEXAS                          CATHY S. LUSK
                                                                         Clerk
                        _________________________
           SABRE ENERGY CORPORATION, SONCO HOLDINGS, LLC,
                VAN W. MOUNTS AND EDWIN WESLEY SANO

                                        v.
                          WELL-PRO SERVICES, L.P.
                        _________________________




                         Joint Motion to Remand for
                           Purposes of Settlement




      As authorized in Rule 42.1 of the Texas Rules of Appellate Procedure, the

parties request that the Court would reverse the judgment of the trial court and

remand the cause for purposes of settlement.

      1.     The notice of appeal and joint motion to abate appeal are the only

             pleadings that have been filed in this appellate procedure.

      2.     The parties have now settled all claims in issue. The settlement

             agreement contemplates further action by the trial court.
       3.      The parties agree that costs of the appeal will be borne by the party

               that incurred them.

       WHEREFORE, PREMISES CONSIDERED, the parties jointly pray

that the judgment of the trial court would be reversed and that the cause would

be remanded to the trial court for further proceedings in accordance with the

agreement of the parties.

       This 20th day of July, 2015.

                                               Respectfully submitted,

                                               RAMEY & FLOCK, P.C.
                                               100 East Ferguson, Suite 500
                                               Tyler, TX 75702
                                               Telephone: (903) 597-3301
                                               Facsimile: (903) 597-2413

                                               /s/ Paul Gilliam
                                               GREGORY D. SMITH
                                               State Bar No. 18600600
                                               gsmith@rameyflock.com
                                               ANDREW S. STINSON
                                               State Bar No. 24028013
                                               andys@rameyflock.com
                                               PAUL GILLIAM
                                               State Bar No. 07938700
                                               paulg@rameyflock.com

                                               Attorneys for Appellants




Joint Motion to Remand for Purposes of Settlement                                      Page 2